Exhibit 10.38

BJ SERVICES COMPANY

2003 INCENTIVE PLAN

TERMS AND CONDITIONS

STOCK OPTION FOR DIRECTORS

The terms and conditions set forth below are hereby incorporated by reference
into the attached award agreement (“Agreement”) by and between BJ Services
Company (the “Company”) and the director named therein (the “Director”). Terms
defined in the 2003 Incentive Plan (the “Plan”) are used herein with the same
meaning.

 

1. The Director has agreed to serve on the Company’s Board of Directors
(“Board”) and to accept the grant of one or more stock options, as designated on
the attached award agreement (“Option”), in accordance with the terms and
provisions of the Plan and the Agreement.

 

2. The Option shall become vested (exercisable) and expire in accordance with
the following schedule:

 

Number of Shares

  

Vesting Date

  

Expiration Date

 1/3 of the Option    one year from the Date of Grant    seven years from Date
of Grant  1/3 of the Option    two years from the Date of Grant    seven years
from Date of Grant  1/3 of the Option    three years from the Date of Grant   
seven years from Date of Grant

 

3. In the event of the Director’s termination by reason of Retirement, death or
Disability, the Option shall become immediately vested in full on such date to
the extent not already vested; provided that, the Option shall not vest upon
Retirement unless one year has elapsed from the Date of Grant. As discussed in
more detail in Section 10, the Director must exercise the vested Options within
36 months after termination by reason of Retirement, death or Disability.

 

4. To the extent vested, the Option may be exercised in whole or in part or in
two or more successive parts; provided, however, that the Option shall not be
exercisable following the seventh anniversary of the Date of Grant or the
earlier termination of such Option as provided herein.

 

5. The Director agrees that the Company may withhold any federal, state or local
taxes upon the exercise of the Option, at such time and upon such terms and
conditions as required by law and as provided by the Plan. Notwithstanding
anything herein to the contrary, the Company shall not be obligated to issue any
shares of Common Stock pursuant to the exercise of the Option until the Director
has satisfied such withholding obligations or made arrangements for satisfying
such obligations that are acceptable to the Company.



--------------------------------------------------------------------------------

6. The Option may be exercised from time to time by a notice in writing of such
exercise which states the Date of Grant set forth in the Agreement and the
number of shares in respect of which the Option is being exercised. Such notice
shall be delivered to the Secretary of the Company or addressed to the Secretary
of the Company at its corporate offices in Houston, Texas. An election to
exercise shall be irrevocable. The date of exercise shall be the date the notice
is hand-delivered or received by the Secretary, whichever is applicable.

 

7. An election to exercise an Option shall be accompanied by the tender of the
full purchase price of the shares of Common Stock for which the election is
made. Payment may be made by (i) cash or check, (ii) by tendering to the Company
shares of Common Stock of the Company already owned and paying any remaining
amount of the exercise price by cash or check, or (iii) by delivering to the
Company and to a broker a notice and instructions to such broker to deliver to
the Company cash or a check. If the Director desires to tender Common Stock
already owned by the Director as payment, the Director must notify the Secretary
in the written notice of exercise of such desire and, subject to the Secretary’s
confirmation that the Director is the record holder of such number of shares, it
shall not be necessary for the Director to tender stock certificates to
effectuate such payment of the exercise price. The value of the number of shares
tendered to exercise the Option cannot exceed the Option’s exercise price, and
such tendered shares shall be valued at the Common Stock Price per share on the
trading day prior to the date of exercise of the Option.

 

8. The Option may be transferred (in whole or in part) by the Director to
(1) the spouse, children or grandchildren of the Director (“Immediate Family
Members”), (2) a trust or trusts for the exclusive benefit of the Immediate
Family Members and if applicable, the Director, or (3) a partnership in which
such Immediate Family Members and, if applicable, the Director are the only
partners. Except as provided in the preceding sentence, the Option is not
transferable by the Director, otherwise than by will or the laws of descent and
distribution, and may be exercised during the lifetime of the Director only by
the Director.

 

9. In the event of the termination of the Director’s membership on the Board
(whether voluntary or involuntary), for any reason other than death, Disability,
Cause (as defined below) or Retirement, the Option outstanding on such date of
termination, to the extent vested on such date, may be exercised by the Director
(or in the event of the Director’s death, by the Director’s estate or by the
person or persons who acquire the right to exercise the Option by bequest or
inheritance (“Heir”)) within three months following such termination, but,
except as provided in paragraph 13 hereof, not thereafter; provided, however, in
no event shall the Option be exercisable after the seventh anniversary of the
Date of Grant. To the extent the Option is not vested on the Director’s date of
termination, the Option or the portion thereof that is not vested on such date
shall automatically lapse and be cancelled unexercised as of the Director’s date
of termination.

 

2



--------------------------------------------------------------------------------

10. In the event of the Director’s termination from the Board by reason of
death, Disability or Retirement, the Option granted herein may be exercised by
the Director (or in the event of the Director’s death, the Director’s Heir)
within the 36-month period following such termination, but not thereafter, and
in no event shall the Option be exercisable after the seventh anniversary of the
Date of Grant.

 

11. In the event the Director’s directorship is terminated as a result of his
removal from the Board for (A) fraud, theft or embezzlement committed against
the Company or a subsidiary, affiliated entity or customer of the Company,
(B) the Director’s willful misconduct in the performance of his duties as a
Director, or (C) the Director’s final conviction of a felony (any one of such
events, “Cause”), the Option shall automatically lapse in full and be cancelled
unexercised as of that date.

 

12. In the event of a change in the capitalization of the Company due to a
merger, consolidation, recapitalization, reclassification, stock split, stock
dividend, combination of shares, or similar event, the terms of the Agreement
shall be adjusted by the Committee to reflect such change, and the determination
of the Committee shall be final and binding.

 

13. Upon the occurrence of a Change of Control, notwithstanding any other
provision in the Plan or the Agreement to the contrary, the Option shall
automatically become vested and exercisable in full on such date and shall be
immediately exercisable in full for such period as provided in the Plan.
Further, in the event of a Change of Control, the following provisions also
apply to the Option:

 

  a) Publicly Traded Stock Transaction. If the consideration offered to
shareholders of the Company in connection with a Change of Control consists of
publicly traded shares of the common stock (the “New Stock”) of an entity
acquiring the Company or the parent company of an entity acquiring the Company
(the “Acquiring Entity”), upon the occurrence of such Change of Control, the
Acquiring Entity will assume the Option and the Option will become an option (a
“New Option”) to purchase a number of shares of New Stock, with the number of
shares subject to the New Option and the exercise price thereof to be determined
in accordance with Article XI of the Plan. The New Option will otherwise be
subject to the same terms and conditions as the Option, except that the New
Option will be exercisable until the seventh anniversary of the Date of Grant
regardless of any termination of the Director’s membership on the Board of
Directors of the Company or the Board of Directors of the Acquiring Entity
following the Change of Control.

 

  b)

Other Transaction. If the consideration offered to shareholders of the Company
in connection with a Change of Control consists of cash or of New Stock that is
not publicly traded, upon the occurrence of the Change of Control, the Director
will surrender the Option to the Acquiring Entity in return for a payment in
cash equal to the Black-Scholes value of the Option as of the date of the Change
of Control, without discount for risk of

 

3



--------------------------------------------------------------------------------

 

forfeiture and non-transferability. Such Black-Scholes valuation will be
performed on a basis consistent with the methodology set forth in Article XI of
the Plan.

 

14. Nothing in the Agreement or in the Plan shall confer any right on the
Director to continue as a member of the Board.

 

15. Notwithstanding any other provision of the Plan or the Agreement, the
Director agrees that the Director will not exercise the Option and the Company
shall not be obligated to issue any shares of Common Stock, if the Committee
determines such issuance would violate any state or federal law or the rules or
regulations of any governmental regulatory body or agreement between the Company
and any national securities exchange upon which the Common Stock is listed.

 

16. In the event of a conflict between the terms of the Agreement and the Plan,
the Plan shall be the controlling document.

 

4